Citation Nr: 1235303	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a monoclonal paraproteinemia.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953, and from October 1953 to December 1980. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  In February 2010, the RO denied the Veteran's claims for service connection for peripheral neuropathy of the bilateral lower extremities.  In September 2010, the RO denied the Veteran's claim for service connection for monoclonal paraproteinemia.  In October 2011, the Board remanded the claims for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.

2.  The Veteran does not have monoclonal paraproteinemia that was caused or aggravated by his service.

3.  The Veteran does not have peripheral neuropathy of a lower extremity that was caused or aggravated by his service, or by a service-connected disability.


CONCLUSION OF LAW

Monoclonal paraproteinemia, and peripheral neuropathy of the bilateral lower extremities, were not caused or aggravated by active duty service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for monoclonal paraproteinemia, and peripheral neuropathy of the bilateral lower extremities.  He argues that these disabilities were caused by exposure to Agent Orange during service in Vietnam, or, in the alternative, that his peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his monoclonal paraproteinemia, or by his service-connected diabetes mellitus.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), and Note 2. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) shows that his awards include the Republic of Vietnam Campaign Medal.  The National Personnel Records Center (NPRC) has verified three periods of active duty service in Vietnam.  See NPRC response, dated in May 2010.  Therefore, duty in the Republic of Vietnam is conceded for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in July 1980, and the associated "report of medical history," do not note any relevant complaints, findings, or diagnoses.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2011.  This evidence shows that the Veteran was afforded a bone biopsy in August 2004, and that this resulted in a diagnosis of monoclonal paraproteinemia.  In 2006, he was found to have peripheral neuropathy of the bilateral lower extremities.  

A VA examination report, dated in October 2009, was performed by a physician, Dr. S.R.D.  The report notes a medical history that included spinal stenosis of the lumbar region, diabetes mellitus type 2, gout, neuropathy, monoclonal proteinemia, osteoarthritis of the knee, anemia, kidney failure, and hypertension.  His sister was noted to have monoclonal proteinemia, and diabetes.  On examination, the Veteran had decreased sensation in his upper and lower extremities.  Dr. S.R.D. concluded that it is less likely as not that the Veteran's peripheral neuropathy was caused by his diabetes.  She explained that his diabetes is mild and has been well-controlled by diet and exercise, and that the Veteran has monoclonal proteinemia, which will give a severe peripheral neuropathy.  

A statement from a VA physician, Dr. K.L.G., dated in April 2010, notes that the Veteran complained of neuropathy symptoms in August 2006, and that his examination was consistent with that diagnosis.  This physician stated that the symptoms and diagnosis of neuropathy preceded the diagnosis of diabetes mellitus, and concluded, "Therefore, it is unlikely that the diabetes is the cause," and, "The likely cause of his neuropathy is monoclonal paraproteinemia, which was diagnosed earlier in 2006.  There is a strong possibility that his paraproteinemia could be related to Agent Orange exposure."  

A VA peripheral nerve examination report, dated in June 2010, shows that the examiner, a physician (Dr. S.R.D.), stated that the Veteran's medical records had been reviewed.  The examiner indicated that the Veteran was first diagnosed with monoclonal proteinemia in 2004, and diabetes mellitus in September 2009.  The examiner concluded that it was less likely as not that the Veteran's severe peripheral neuropathy is related to exposure to Agent Orange during his Vietnam service.  The examiner explained that monoclonal proteinemia has not been causally linked to Agent Orange, whereas it has a known familial link, and that the Veteran has a sister with monoclonal proteinemia, which meets the definition of familial disease.  The examiner further concluded that it was more likely than not that the Veteran's severe peripheral neuropathy is related to his monoclonal proteinemia.  She explained that monoclonal proteinemia is known to produce severe peripheral neuropathy.  

In an addendum, dated in November 2011, Dr. S.R.D. stated that the Veterans claims file had been reviewed.  In response to the question of whether the Veteran's monoclonal proteinemia is at least as likely as not caused by an inservice event other than his presumptive herbicide exposure, Dr. S.R.D. stated that it is less likely than not that the Veteran's monoclonal proteinemia was caused by other in-service event besides his presumptive herbicide exposure.  Dr. S.R.D. explained that monoclonal proteinemia has a known familial link, and that the Veteran has a sister with monoclonal proteinemia, which meets the definition of familial disease.  In response to the question of whether it was at least as likely as not that the Veteran's lower extremity peripheral neuropathy was caused by his service-connected type 2 diabetes mellitus, Dr. S.R.D. stated it is less likely than not that the Veteran's lower extremity peripheral neuropathy was caused by his type 2 diabetes mellitus.  Dr. S.R.D. explained that the Veteran was diagnosed with severe peripheral neuropathy in 2004, and that workup that year showed the cause to be monoclonal proteinemia, which was diagnosed on bone marrow biopsy in 2004.  She stated that monoclonal proteinemia is a known cause of severe peripheral neuropathy.  Dr. S.R.D. further noted that the Veteran's HgbA1C's (glycated hemoglobin) have been well-controlled with one exception, that he has a normal fasting blood glucose, and that he has never been on diabetic medications.  In response to the question of whether it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy was aggravated by his type 2 diabetes mellitus, Dr. S.R.D. concluded that it is less likely as not that the Veteran's peripheral neuropathy was aggravated by his type 2 diabetes mellitus.  She explained that the Veteran's diabetes is mild, that it has been well-controlled with diet and exercise, and that by 2009 the Veteran already had a markedly abnormal physical examination, with complete numbness of the feet to the knees, and in his fingers to just past the wrists, with throbbing pain in his feet and hands that woke him from sleep, weakness in the foot dorsiflexion and eversion, atrophy of the bilateral EDBs (extensor digitorum brevis muscles), and loss of some reflexes. 

The Board finds that the claims must be denied.  There are no service treatment reports to show that the Veteran was treated for, or found to have, either monoclonal paraproteinemia, or peripheral neuropathy of a lower extremity, during service.  His July 1980 separation examination report, and the associated "report of medical history," do not note any relevant complaints, findings, or diagnoses.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The earliest post-service medical evidence of either of the claimed conditions is dated no earlier than 2004, which is about 24 years after separation from service.  The Veteran has not alleged that he has had any relevant ongoing symptoms since his service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Finally, there is no competent evidence to show that the Veteran has either of the claimed conditions that are related to his service.  In this regard, the only competent opinion of record is the April 2011 VA opinion, and this opinion weighs against the claim for monoclonal proteinemia.  Accordingly, the claims must be denied.  

With regard to exposure to Agent Orange, the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  However, the applicable law does not include monoclonal proteinemia as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran is also not shown to have "acute or subacute peripheral neuropathy" that manifest to a degree of 10 percent or more within one year of service in the Republic of Vietnam.  Therefore, service connection for either claimed disability is not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  See also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996) (The Secretary of VA has formally announced that a presumption of service connection based on exposure to herbicide exposure in Vietnam is not warranted for certain conditions including leukemia or "any . . . condition for which the Secretary has not specifically determined a presumption of service connection is warranted.").  Furthermore, with regard to the claim for peripheral neuropathy, there is no competent evidence to show that this is related to exposure to Agent Orange.  Combee.  With regard to the claim for monoclonal proteinemia, the preponderance of the evidence does not show that the Veteran's monoclonal proteinemia is related to exposure to Agent Orange.  Id.  In this regard, the Board has considered the April 2010 statement, however, this opinion does not indicate that it was based on a review of the Veteran's claims file, or any other detailed and reliable medical history, nor did it discuss the Veteran's family history of this disease.  In contrast, the June 2010 opinion of Dr. S.R.D. states that monoclonal proteinemia has not been causally linked to Agent Orange, that it has a known familial link, and the Veteran has a sister with monoclonal proteinemia, which meets the definition of familial disease.  This opinion is shown to have been based on a review of the Veteran's records.  The June 2010 opinion is therefore afforded more probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the claims for monoclonal proteinemia, and peripheral neuropathy of the lower extremities, must be denied on this basis.  

Finally, with regard to the possibility of secondary service connection, there is no competent evidence in support of either claim to warrant a grant on this basis.  The only competent opinions are the April 2010 opinion from Dr. K.L.G., and the June 2010 opinion from Dr. S.R.D., who both concluded that the Veteran's neuropathy was caused by monoclonal paraproteinemia.  In addition, in April 2011, Dr. S.R.D. concluded that it is less likely than not that the Veteran's lower extremity peripheral neuropathy was caused or aggravated by his type 2 diabetes mellitus.
 Accordingly, the claims for monoclonal proteinemia, and peripheral neuropathy of the lower extremities, must be denied on this basis.  See 38 C.F.R. § 3.310.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show that he was diagnosed with either of the claimed conditions until at least 2004, which is about 24 years after separation from service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in this case, the Veteran has not alleged a continuity of symptomatology.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for either of the claimed conditions, or to state whether either of these conditions were caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2009 and May 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination, and etiological opinions have been obtained.  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In October 2011, the Board remanded these claims.  The Board directed that any outstanding treatment records be obtained, and that supplemental etiological opinions be obtained.  On two occasions in September 2012, the Veteran's representative indicated that there was no additional evidence regarding the Veteran's appeal, and that he desired that his case be forwarded to the Board immediately.  In November 2011, the supplemental etiological opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


